         Case 1:20-cv-01469-DLF Document 119 Filed 12/07/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


BLACK LIVES MATTER D.C., et al.,

               Plaintiffs,

        v.
                                                       No. 1:20-cv-01469-DLF
DONALD J. TRUMP, et al.

               Defendants.


   PLAINTIFFS’ AND DEFENDANT KELLENBERGER’S JOINT MOTION TO SET
    BRIEFING SCHEDULES AND EXTEND THE TIME TO FILE BRIEFS WITH
      RESPECT TO DEFENDANT KELLENBERGER’S MOTION TO DISMISS

       Plaintiffs Black Lives Matter D.C., Toni Sanders, J.N.C., Kishon McDonald, Garrett Bond,

Keara Scallan, Lia Poteet, Dustin Foley, and E.X.F. (“Plaintiffs”) and Defendant Sean

Kellenberger respectfully move this Court to establish the briefing schedule set forth below for

Defendant Kellenberger’s motion to dismiss the complaint. This schedule would include

extensions of time both for plaintiffs and for defendants.

       Plaintiffs and Defendant Kellenberger have conferred and agreed that it would be

appropriate to set a briefing schedule and extend deadlines for briefing on Defendant

Kellenberger’s motion to dismiss. Based on the scope and nature of the litigation to date, both

sides anticipate that briefing this motion will raise substantial and complex legal issues, and the

proposed briefing schedule and will enable the parties a reasonable time to prepare briefs fully

addressing those issues.

       Additionally, the proposed schedule will not delay the litigation, as Defendant

Kellenberger’s final brief would be due the same week (the week of March 8, 2021) as the final
         Case 1:20-cv-01469-DLF Document 119 Filed 12/07/20 Page 2 of 2




brief for another of his individual-capacity co-defendants, Defendant Seiberling. See Minute Order

of Nov. 16. 2020.

       Accordingly, the parties respectfully request that the Court establish the following briefing

schedule:

       ▪ For Defendant Kellenberger’s motion to dismiss: due on or before January 13, 2021;

       ▪ For Plaintiffs’ opposition: due on or before February 17, 2021; and

       ▪ For Defendant Kellenberger’s reply: due on or before March 10, 2021.

       For these reasons, the parties jointly and respectfully request that the Court enter the

attached proposed order.

December 7, 2020                                     Respectfully submitted,

                                                     /s/ Scott Michelman
                                                     Scott Michelman (D.C. Bar No. 1006945)
                                                     AMERICAN CIVIL LIBERTIES
                                                     UNION FOUNDATION
                                                     OF THE DISTRICT OF COLUMBIA
                                                     915 15th Street NW, Second Floor
                                                     Washington, D.C. 20005
                                                     (202) 457-0800
                                                     smichelman@acludc.org

                                                     Counsel for Plaintiffs

                                                     /s/Christopher A. Zampogna
                                                     D.C. Bar No.: 449851
                                                     Zampogna, P.C.
                                                     1776 K St. NW ste 700
                                                     Washington, DC 20006
                                                     202-223-6635
                                                     caz@zampognalaw.com

                                                     Counsel for Defendant Kellenberger




                                                2
        Case 1:20-cv-01469-DLF Document 119-1 Filed 12/07/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


BLACK LIVES MATTER D.C., et al.,

               Plaintiffs,

       v.
                                                      No. 1:20-cv-01469-DLF
DONALD J. TRUMP, et al.

               Defendants.


                                    [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ and Defendant Kellenberger’s Joint Motion To Set

Briefing Schedules and Extend The Time To File Briefs With Respect To Defendant

Kellenberger’s Motion To Dismiss, it is hereby ORDERED that the motion is GRANTED.

       Defendant Kellenberger shall file his motion to dismiss on or before January 13, 2021;

Plaintiffs shall filed their opposition to Defendant Kellenberger’s motion to dismiss on or before

February 17, 2021; Defendant Kellenberger shall reply to Plaintiffs opposition on or before March

10, 2021.




Date: __________                             ___________________________________
                                             Dabney L. Friedrich
                                             United States District Judge
